tJ.s.oepCase  9:20-cv-80709-RAR
        arzmektoslustice        Document 27 Entered on FLSD
                                                          PRDocket
                                                             O CESS12/08/2020
                                                                      RECEIPTPage
                                                                              AND 1 of 2
                                                                                    RETURN
Unitedst
       '
       -a
        'tesvlarshalsservice                                                                                          z
                                                                                                                      b'ee''
                                                                                                                           h75'
                                                                                                                              /rl/c/p
                                                                                                                                    .
                                                                                                                                    r.?pk.
                                                                                                                                         sfovt'
                                                                                                                                              .
                                                                                                                                              5'
                                                                                                                                               c/-v/
                                                                                                                                                   .
                                                                                                                                                   c(?ot-pl.ocess/.
                                                                                                                                                                  73/t/.5-
                                                                                                                                                                         .s4al.
                                                                                                                                                                              -
                                                                                                                                                                              b
                                                                                                                                                                              .hal''
                                      #.                                                                                                                                       .
 PLAINTIFF ..                                                                                                                         COURT CASE NUMBER
 LEEMITCHELLJOHNSON,                                                                                                                  20-8C709-CV-RUlZ                     .
                                                                                                                                                                                         l
 DEFENDANT                                                                                                     o                      TYPEOF PROCESS
 DEPUTY WILLIAMS,etal.,                                                                                  V                            SUMMONS& COMPLAINT
                                       NAMEOF INDIVIDUAL,COMPANY.CORPORATION,ETC.T                                - VEOR DESCRIPTION OFPROPERTY TO SEIZEOR CONDEMN
             SER VE                    Deputy P.Tyson
                 AT                    ADDRESS(Sll'
                                                  eelol
                                                      'RFD,w
                                                           zl
                                                            pt
                                                             :p'
                                                               //plc/??1
                                                                       310..Cj/
                                                                              J'
                                                                               ,Tlalet
                                                                                     wpJZIPCode)
                                       Palm Beacl:CountySheriffsUffice3228GtlnClubRdWestPalm Beach,FL33406
 SENDNOTICEOFSERVICECOPYTOREQUESTERATNAMEANDADDRESSBELOW                                                                              Nu
                                                                                                                                      sermb
                                                                                                                                         vedc
                                                                                                                                            sr
                                                                                                                                             s/0
                                                                                                                                               itI
                                                                                                                                                 l'
                                                                                                                                                  :p
                                                                                                                                                   tl
                                                                                                                                                    l'
                                                                                                                                                     :0
                                                                                                                                                      ic
                                                                                                                                                       se
                                                                                                                                                        1S
                                                                                                                                                         7s
                                                                                                                                                          01.t
                                                                                                                                                             1o
                                                                                                                                                              11b
                                                                                                                                                                :!e
                                                                                                                                                                  85   $
                                                                                                                                                                       '
 Lee M itchellJollnson,171-0Se,lnm ate#o384240                                                                                        Numberol.partiest()be
 PBCDetentionCenter                                                                j        j .
                                                                                              /
                                                                                              h9                                      servediathiscasc                 -
                                                                                                                                                                       '
 InmateMail/pal-celsP,O.Box 1450                                                  p
                                                                                  -x. Nqq '                                           clpeckforservice
                                                                    .)Y                  onU. S.A.
 BelleG lade,FL 33430                                              .
 SPECIAL INSTRUCTIONSOR OTHER INFORMATION THAT WlLLASSIST IN EXPEDITING SERVICE llncludeS1/JWle.
                                                                                               %'andAlte lfl/ezlddresse&
 zl11Ff?/t
         .
         y.
          l/lpplf?Nllltïbers,f
                             l/lt/EstilltafedF/,;l(
                                                  .
                                                  !
                                                  î'zlb'
                                                  .    ailableforSflrp/cf
                                                                        l
                                                                        a
                                                                        ).


 SignattlreorAqorncyotherOrigin' rcqtl i
                                       ngserviceonbehalfof:                               M PLAINTIFF                  TELEP ONENUMBER                         DATE
                                                                                          r-lDEFENDANE-                 g
                                                                                                                        -:j
                                                                                                                          . '#
                                                                                                                             e .-j                              j(
                                                                                                                                                                .
                                                                                                                                                                                    ..
                                   SPAC E BELOW FO R USE O F U.S.M ARSHA L O NLY -D0 NOT W RITE BELO W TI4IS LI E                                                                     '.
    Iackllowledgereceiptjbrtlpetotal                    TotalProcess Districtofi       Districtto      signatureol-AutllorizedU       ept orClerk                          Date
    l
    :tl
      mbero1 -processil
                      :dicated.                                      Oriuin            Serve
    (Signcw/
    tllclll(7/7e.1(
                  /.
                   3/<îb5/',1US  54285t
                             1?é??Fis.
                                     $
                                     '
                                        '
                                        J/?lcv' e
                                     l/:???///e:/
                                                7                     xo   .
                                                                                   --- xo
                                                                                                              '
                                                                                                                                                                 t1 ugo
    IherebycertilyandreturnthatI l
                      .
                                 :avcpcrsonallyserved.F7'(laveIegalcvidel:ceol
                                                                             -scrvice, laveexcctl
                                                                                                tedasslownin,,Relllarks1
                                                                                                                       ,.ti
                                                                                                                          leprocessdescribedontle
    individtl
            al,col
                 llpanl'
                       ,corporatiol ctc.,attl
                                            :caddresssllownabokeontlleontl
                                                                         :eindividual,coln any, orporatioll,etc.shosvnatlllcaddressillscrtedbelolv.
 I
 --Ilhcrel
         )ycertifyandreturl     :thatIam tlnablcto locatethci
                                                            ndi
                                                              vidual.company,corporati
                                                                                     on,etc.nalnedabove(See?-
                                                                                                            e?;ltw'
                                                                                                                  /(.
                                                                                                                    5'beloqv)
 Nalu anfltitleo1'il
         .         '
                   t:1ividtlal-served('
                                      lfl'ol.
                                            î
                                            '/?t
                                               ?!p/
                                                  1ab                                                             Date                                         Til
                                                                                                                                                                 :lc                         ).
                                                                                                                                                                                              1
                                                        .
               ït                                       #' -l:...afe.-. N
                                                                        tf..
                                                                           k.,1 .                                        êfuej.. m                                  hgoo upj
                                                                                                                                                                           )
 Addrcss(conl
            plele0/7/.
                     3,dl
                        fferee
                             :l
                              't#a*l3J/?5!$?
                                           F;above)                                                       .
                                                                                                                                      Sil
                                                                                                                                        qatul o1-U.S.Marslalt)rDeputy
                                 p-
                                  lfte              >

                                                        j                                                                                        .                   ovgsy'
                                                                                                                                                                          :J g
    ServiceFee                    TotalM ileageCl:a s            Forwarding Fee        TotalCllarges          AdvanceDeposits     Anlotlnt vedto '.S.Marsllal*or
.                  5              (i
                                   ncl/f'
                                        /p?.
                                           j'endeaj' '                                                                            (Al
                                                                                                                                    1loul:to el
                                                                                                                                              -
                                                                                                                                              tllld:)
       t.
                                                    f.                                     t .3                                               (,
                                                                                                                                               :
                                                                                                                                               -;.-,
                                                                                                                                                   a
    REM ARKS

    t#4/4s'
          2o-V appcc/etarfetv tœt)k::,s tszrùek Tvwttq6- l
                                                         ,rvtèku.
                                                                o),
         .
         to'
           ko
           ' às dcsi
                   '
                   q
                   'ltak2 k/'
                            kz -lo acc
                                     '                                                                                 sefut
                                                                                                                           èt dk-g/txr.
                                                                                                                                      ss 04
            kikdf# ?bqv
                      'h fT'
                           yôon,*
                                                                                                                     FJLE'
                                                                                                                         D ay ' , ;
                                                                                                                                                        D,c .
                                                                                                                                                                 J
                                                                                                                            DE'c gj gjgg
                                                                                                                            ANG6La (y. xoa
                                                                                                                          SCl -ynlçu. a sjsyruta
                                                                                                                            . D.o; zsj-
                                                                                                                                               z
                                                                                                                                       gj -s as
                                                                                                                                                                                   Form USM -285
    PRIOR VERSIONS OFTHISFORM ARE OBSOLETE                                                                                                                                             Rev.1l/18
    Case 9:20-cv-80709-RAR Document 27 Entered on FLSD Docket 12/08/2020 Page 2 of 2
   y.-r*
AO 4/
    10(I       , )S
       lev.06/12   tlmmonsi1aCivilAction(Page2)
CivilActiotlNo
             # . 20-80709-CV-RUI
                               Z              /'   1

                                                     PROO F OF SERVICE
                    (Tllissectionsltould lJt?/bepled pp#/lthecotlrtI/a/c-
                                                                        j-.
                                                                          j-required :J7Fed.R.fsp.#.4(1
                                                                                                      .
                                                                                                      ))
           TI1issul-
                   nlmonsfor(nameofindividltal,
                                              7?
                                               748title't
                                                        /-npt:
                                                        '           Deputy P. Tyson,
wasreceivedb)'meol
                 :(date)               '
                                       tC.. ?..
                                              -.       Z%          .
           ED Ipersonally served the stll-
                                         nlnonson the individualat(place)


           O llef4 thestll
                         nlmonsatthe indiviclual'sresidence ortlstlalplace ofabode N'
                                                                                    vith (hanlel
                                                            ,   aperson ofsuitable age and discretion who residesthere,
           on (clate)                        ,and l'
                                                   nailed acopy to the individtlal's lastknown address;or
                                                                                           J
              Iservedtlèestlmmonson(namet
                                        p
                                        y'l
                                          '
                                          nll
                                            '
                                            vl
                                             Wl/tp/
                                                  -)'--''''
                                                          - (G           j
                                                                         j            (         .q/u Qd.
                                                                                                       '
                                                                                                       i
                                                                                                       'sof'
                                                                                                           1               ,whoi
                                                                                                                               s
           designated by law to acceptservice ofprocesson behalfof(nameofovganization)
                               '
                           7          y'.     .
                                              9bq                                on(date)
           E
           7 lreturned the summonsunexectlted because

           i
           3 Other(specqjb:



           M y feesare$            t$
                                    .
                                      .%*
                                        .@   fortraveland$           t!)(.
                                                                         )   .         forservices,foratotalof$        co
                                                                                                                       .          .
                                                                                                                    ê (55-
                                                                                                                         .98
           ldecIareunderpenaltyofpel
                                   jtlry thatthisinforl-
                                                       nationistrtle.


            b-
             kln/fo**                                                                      Seê-vel--
                                                                                                   sJf
                                                                                                     cf
                                                                                                      lnt:?/l/?-e
                                                                        1h
                                                                         1 G,q .  .            j   -       , p;
                                                                                          Pl.
                                                                                            intedrlt
                                                                                                   -
                                                                                                   l/
                                                                                                    ?kcand ?///c

                                                                                      V5- Clem atis Streo
                                                                                                        -t
                                                                                      à
                                                                                      '-toom -215
                                                                                      '
                                                                                         usto,
                                                                                            -py
                                                                                            - qi7.
                                                                                                 j-
                                                                                                  c###ch-
                                                                                                        ,-'
                                                                                                          FL-334-0--
                                                                                                                   1         --
 Adclitionalinforlnation regarding atlel
                                       upted service,etc:
